DETAILED ACTION

This Office Action is in response to the original filing of May 24, 2022. Claim(s) 1-24 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/24/2022 & 11/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson et al. (non-patented literature, “ZSM008 – Additional step in onboarding procedure”, hereinafter Ericsson).

As to Claim 1, Ericsson discloses a method, comprising:
receiving an end-to-end network service model for network services ((Ericsson; [Chapter 5.2.2.1]), where Ericsson discloses an E2E service model. [Chapter 5.2.2.2 – 5.2.2.2-1]), where Ericsson discloses the ZSM framework consumer requests the creation of a service model in the service catalogue managed by the E2E service management domain.);
determining a set of domain services that are required to be able to provide an end-to-end network service defined by the end-to-end network service model ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses the E2E service management domain queries from the involved management domains the service catalogue entries of those domain service models that are needed as components of the E2R Service, using the “mange service models” capability of the “Managed services catalogue management service”. (step is repeated until all models have been discovered. [Chapter 5.2.2.1]), where Ericsson discloses determining domain services required by the end-to-end service model.);
checking whether at least one management domain is capable of providing the required set of domain services ((Ericsson; [Chapter 5.2.2.2]), where Ericsson disclose the E2E service management domain queries from the involved management domains the service catalogue entries of those domain service models that are needed as components of the E2E service, using the “Manage service models”. [Chapter 5.2.2.1]), where Ericsson discloses checking required domain services.);
requesting, when the at least one management domain is not capable of providing the required set of domain services, to prepare the at least one management domain to become able to provide the required set of domain services ((Ericsson; Fig. 5.2.2.2-1: step 5; [Chapter 5.2.2.2]), where Ericsson discloses if needed, the E2E service management domain may facilitate the completion of the service onboarding by pushing additional required domain models to the relevant management domains.); and
receiving a notification from the at least one management domain indicating an availability to provide the required set of domain services ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses if not all required domain service models are available yet at the time of onboarding the E2E service model, the loop may be put on hold until that condition is met… If put on hold, in order to continue the process, information that a particular domain service is now available may either be polled or may be provided using the “Provide catalogue change notification” capability of the “Managed services catalogue management service”.).

As to Claim 4, Ericsson discloses the method according to claim 1, further comprising:
polling a management domain service catalogue to search for changes in domain service models stored in a management domain service catalogue ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses the ability to poll to determine if any particular domain service is available.).

As to Claim 5, Ericsson discloses the method according to claim 2, wherein the subscription is maintained until the requested domain service model is available ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses if not all required domain service are available yet at the time of onboarding the E2E service mode, the loop maybe put on hold until that condition is met. If put on hold, in order to continue the process, information that a particular domain service is now available maybe either be polled or may be provided using the “Provide catalogue change notifications” capability.).

As to Claim 6, Ericsson discloses the method according to claim 1, wherein the request to prepare the at least one management domain comprises a service model management request only for services that are missing ((Ericsson; Fig. 5.2.2.2-1, step 5; [Chapter 5.2.2.2]), where Ericsson discloses if needed, the E2E service management domain may facilitate the completion of the service onboarding by pushing additional required domain models to the relevant management domains.).

As to Claim 7, Ericsson discloses the method according to claim 1, further comprising:
determining, based on the notification, that the request has been fulfilled ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses if not all required domain service are available yet at the time of onboarding the E2E service mode, the loop maybe put on hold until that condition is met. If put on hold, in order to continue the process, information that a particular domain service is now available maybe either be polled or may be provided using the “Provide catalogue change notifications” capability.).

As to Claim 13, Ericsson discloses an apparatus, comprising:
at least one processor (Ericsson; Fig. 5.2.2.2-1); and
at least one memory comprising computer program code (Ericsson; Fig. 5.2.2.2-1),
the at least one memory and the computer program code are configured, with the at least one processor (Ericsson; Fig. 5.2.2.2-1), to cause the apparatus at least to 
receive an end-to-end network service model for network services ((Ericsson; [Chapter 5.2.2.1]), where Ericsson discloses an E2E service model. [Chapter 5.2.2.2 – 5.2.2.2-1]), where Ericsson discloses the ZSM framework consumer requests the creation of a service model in the service catalogue managed by the E2E service management domain.);
determine a set of domain services that are required to be able to provide an end-to-end network service defined by the end-to-end network service model ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses the E2E service management domain queries from the involved management domains the service catalogue entries of those domain service models that are needed as components of the E2R Service, using the “mange service models” capability of the “Managed services catalogue management service”. (step is repeated until all models have been discovered. [Chapter 5.2.2.1]), where Ericsson discloses determining domain services required by the end-to-end service model.); 
check whether at least one management domain is capable of providing the required set of domain services ((Ericsson; [Chapter 5.2.2.2]), where Ericsson disclose the E2E service management domain queries from the involved management domains the service catalogue entries of those domain service models that are needed as components of the E2E service, using the “Manage service models”. [Chapter 5.2.2.1]), where Ericsson discloses checking required domain services.); 
request, when the at least one management domain is not capable of providing the required set of domain services, to prepare the at least one management domain to become able to provide the required set of domain services ((Ericsson; Fig. 5.2.2.2-1: step 5; [Chapter 5.2.2.2]), where Ericsson discloses if needed, the E2E service management domain may facilitate the completion of the service onboarding by pushing additional required domain models to the relevant management domains.); and
receive a notification from the at least one management domain indicating an availability to provide the required set of domain services ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses if not all required domain service models are available yet at the time of onboarding the E2E service model, the loop may be put on hold until that condition is met… If put on hold, in order to continue the process, information that a particular domain service is now available may either be polled or may be provided using the “Provide catalogue change notification” capability of the “Managed services catalogue management service”.). 

As to Claim 16, Ericsson discloses the apparatus according to claim 13, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: 
poll a management domain service catalogue to search for changes in domain service models stored in a management domain service catalogue ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses the ability to poll to determine if any particular domain service is available.).

As to Claim 17, Ericsson discloses the apparatus according to claim 14, wherein the subscription is maintained until the requested domain service model is available ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses if not all required domain service are available yet at the time of onboarding the E2E service mode, the loop maybe put on hold until that condition is met. If put on hold, in order to continue the process, information that a particular domain service is now available maybe either be polled or may be provided using the “Provide catalogue change notifications” capability.).

As to Claim 18, Ericsson discloses the apparatus according to claim 13, wherein the request to prepare the at least on management domain comprises a service model management request only for services that are missing ((Ericsson; Fig. 5.2.2.2-1, step 5; [Chapter 5.2.2.2]), where Ericsson discloses if needed, the E2E service management domain may facilitate the completion of the service onboarding by pushing additional required domain models to the relevant management domains.).

As to Claim 19, Ericsson discloses the apparatus according to claim 13, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
determine, based on the notification, that the request has been fulfilled ((Ericsson; [Chapter 5.2.2.2]), where Ericsson discloses if not all required domain service are available yet at the time of onboarding the E2E service mode, the loop maybe put on hold until that condition is met. If put on hold, in order to continue the process, information that a particular domain service is now available maybe either be polled or may be provided using the “Provide catalogue change notifications” capability.).

Claim(s) 8-12 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ETSI et al. (non-patented literature, “Draft ETSI GS ZSM008 v 0.6.5 for proof reading”, hereinafter ETSI).

As to Claim 8, ETSI discloses a method, comprising:
receiving, from an end-to-end service management domain, a request to check whether a required service model is listed in a management domain service catalogue ((ETSI; Fig. 5.2.2.2-1, step 4; [Chapter 5.2.2.2]), where ETSI discloses the E2E service management domain queries from the involved management domains the service catalogue entries of those domain service models that a needed as components of the E2E service.);
determining whether the required service model is available catalogue ((ETSI; Fig. 5.2.2.2-1, step 4; [Chapter 5.2.2.2]), where ETSI discloses determining until service models have been discovered… NOTE: If not all required domain service models are available.); and
transmitting a notification to the end-to-end service management domain on availability of the required service model based on the determination ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses information that a particular domain service is now available may either be polled or may be provided using the “Provide catalogue change notifications” capability of the “Managed services catalogue management service”. ([Chapter 5.2.2.3]) discloses management services produced by the management domains are used (i.e. “Provide catalogue change notification.).

As to Claim 9, ETSI discloses the method according to claim 8, further comprising:
receiving a subscription for transmitting the notification about service catalogue changes related to the requested service ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses information that a particular domain service is now available … maybe provided using the “Provide catalogue change notifications” capability of the “Managed services catalogue management service. ([Chapter 5.2.2.3]), discloses management services provided by the management domains are used in the procedure.).

As to Claim 10, ETSI discloses the method according to claim 8, further comprising:
receiving a polling request to search for changes in service models stored in a management domain service catalogue ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses particular domain service is now available may either be polled…).

As to Claim 11, ETSI discloses the method according to claim 9, wherein the subscription is maintained until the required service model is available ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses until all needed component service models have been discovered. If not all require domain service models are available yet at the time of onboarding the E2E service model, the loop may be put on hold until the condition is met. If put on hold, in order to continue the process, information that a particular domain service is now available my either be polled or may be provided using the “Provide catalogue change notification.).

As to Claim 12, ETSI discloses the method according to claim 8, wherein the notification is transmitted directly from a management domain or via an integration fabric ((ETSI; [Chapter 5.2.2.3]), where ETSI discloses management services produced by the management domains are used (i.e. “provide catalogue change notifications” capability of the “Managed services catalogue management service”. ([Chapter 5.4.2.3]), discloses Cross-domain integration fabric: “Manage channels” and “Manage subscriptions” capability of the “Management communication service”).

As to Claim 20, ETSI discloses an apparatus, comprising:
at least one processor (ETSI; Fig. 5.2.2.2-1); and 
at least one memory comprising computer program code (ETSI; Fig. 5.2.2.2-1),
the at least one memory and the computer program code are configured, with the at least one processor (ETSI; Fig. 5.2.2.2-1), to cause the apparatus at least to
receive, from an end-to-end service management domain, a request to check whether a required service model is listed in a management domain service catalogue ((ETSI; Fig. 5.2.2.2-1, step 4; [Chapter 5.2.2.2]), where ETSI discloses the E2E service management domain queries from the involved management domains the service catalogue entries of those domain service models that a needed as components of the E2E service.);
determine whether the required service model is available ((ETSI; Fig. 5.2.2.2-1, step 4; [Chapter 5.2.2.2]), where ETSI discloses determining until service models have been discovered… NOTE: If not all required domain service models are available.); and
transmit a notification to the end-to-end service management domain on availability of the required service model based on the determination ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses information that a particular domain service is now available may either be polled or may be provided using the “Provide catalogue change notifications” capability of the “Managed services catalogue management service”. ([Chapter 5.2.2.3]) discloses management services produced by the management domains are used (i.e. “Provide catalogue change notification.).

As to Claim 21, ETSI discloses the apparatus according to claim 20, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
receive a subscription for transmitting the notification about service catalogue changes related to the requested service ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses information that a particular domain service is now available … maybe provided using the “Provide catalogue change notifications” capability of the “Managed services catalogue management service. ([Chapter 5.2.2.3]), discloses management services provided by the management domains are used in the procedure.).

As to Claim 22, ETSI discloses the apparatus according to claim 20, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
receive a polling request to search for changes in service models stored in a management domain service catalogue ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses particular domain service is now available may either be polled…).

As to Claim 23, ETSI discloses the apparatus according to claim 21, wherein the subscription is maintained until the required service model is available ((ETSI; [Chapter 5.2.2.2]), where ETSI discloses until all needed component service models have been discovered. If not all require domain service models are available yet at the time of onboarding the E2E service model, the loop may be put on hold until the condition is met. If put on hold, in order to continue the process, information that a particular domain service is now available my either be polled or may be provided using the “Provide catalogue change notification.).

As to Claim 24, ETSI discloses the apparatus according to claim 20, wherein the notification is transmitted directly from a management domain or via an integration fabric ((ETSI; [Chapter 5.2.2.3]), where ETSI discloses management services produced by the management domains are used (i.e. “provide catalogue change notifications” capability of the “Managed services catalogue management service”. ([Chapter 5.4.2.3]), discloses Cross-domain integration fabric: “Manage channels” and “Manage subscriptions” capability of the “Management communication service”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (non-patented literature, “ZSM008 – Additional step in onboarding procedure”, hereinafter Ericsson), in view of ETSI et al. (non-patented literature, “Draft ETSI GS ZSM008 v 0.6.5 for proof reading”, hereinafter ETSI).

As to Claim 2, Ericsson discloses the method according to claim 1, but does not disclose further comprising: creating a subscription with the at least one management domain for receiving the notification.
In an analogous art, ETSI  discloses creating a subscription with the at least one management domain for receiving the notification ((ETSI; [Chapter 5.2.2.3]), where ETSI discloses management services produced by management domains uses procedures involving “Provide catalogue change notifications” capability of the “Managed services catalogue management service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to include creating a subscription with the at least one management domain for receiving the notification as taught by ETSI to enable notifications from the management domains to the management services (ETSI; [Chapter 5.2.2.3]).

As to Claim 3, Ericsson-ETSI discloses the method according to claim 2, wherein the subscription is created with an integration fabric acting as a distributor for notifications ((ETSI; [Chapter 5.4.2.3]), where ETSI discloses “Cross-domain integration fabric” with manage channels, managed subscription capabilities of the management communication service.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 14, Ericsson discloses the apparatus according to claim 13, but does not disclose wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: create a subscription with the at least one management domain for receiving the notification. 
In an analogous art, ETSI  discloses create a subscription with the at least one management domain for receiving the notification ((ETSI; [Chapter 5.2.2.3]), where ETSI discloses management services produced by management domains uses procedures involving “Provide catalogue change notifications” capability of the “Managed services catalogue management service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to include create a subscription with the at least one management domain for receiving the notification as taught by ETSI to enable notifications from the management domains to the management services (ETSI; [Chapter 5.2.2.3]).

As to Claim 15, Ericsson-ETSI discloses the apparatus according to claim 14, wherein the subscription is created with an integration fabric acting as a distributor for notifications ((ETSI; [Chapter 5.4.2.3]), where ETSI discloses “Cross-domain integration fabric” with manage channels, managed subscription capabilities of the management communication service.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Kirner et al. (US 2016/0294646 A1) discloses end-to-end policy enforcement. 

Raleigh et al. (US 2016/0210578 A1) discloses network service plan design. 

Griffin et al. (US 2011/0040895 A1) discloses synchronizing notifications for service events.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12.2.2022